                          ** NOT FOR PRINTED PUBLICATION **

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

CARLOS DEWAYNE BROWN, SR.                        §

VS.                                              §                  CIVIL ACTION NO. 9:21cv57

KENT LOCKHART                                    §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff Carlos Dewayne Brown, Sr., an inmate at the Eastham Unit, proceeding pro se,

brought the above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate

Judge recommends dismissing this action without prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct and the report

of the Magistrate Judge is ACCEPTED. A final judgment will be entered in this case in accordance

with the Magistrate Judge’s recommendations.

        SIGNED this the 12 day of July, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
